Citation Nr: 1705043	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee impairment.

2.  Entitlement to service connection for bilateral knee impairment to include as secondary to service connected lumbar spine strain.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to an increased rating for lumbar spine strain with degenerative disc disease and degenerative facet disease, currently evaluated as 10 percent disabling.   


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to September 1992, and from April 1993 to September 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Waco, Texas.  

In October 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral knee impairment and entitlement to an increased rating for lumbar spine strain with degenerative disc disease and degenerative facet disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During her October 18, 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdrawal the issues of entitlement to service connection for pes planus and bilateral hearing loss.

2.  A service connection claim for bilateral knee impairment was initially denied in an October 2000 rating decision, and the Veteran did not perfect an appeal or submit new and material evidence within one year of notification of that decision.

3.  Evidence received since the October 2000 rating decision relates to unestablished facts regarding the Veteran's service connection claim for bilateral knee impairment and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for pes planus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The October 2000 rating decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

4.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral knee impairment is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at her Board hearing, withdrew the issues of entitlement to service connection for pes planus and bilateral hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

II. New and Material Evidence

The RO denied the Veteran's claim of service connection for bilateral knee impairment in an October 2000 rating decision, finding that the Veteran did not have a current diagnosis for bilateral knee impairment.  The Veteran was provided notice of this decision and her appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the October 2000 rating decision is final.  See 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2000).

In October 2009, the Veteran filed a claim to reopen service connection for bilateral knee impairment.  In an April 2010 rating decision the RO denied the claim, and the Veteran timely filed a notice of disagreement.  In a December 2013 statement of the case, the RO reopened the service connection claim for bilateral knee impairment, but denied it on the merits.  Regardless of what the RO has done in this case, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received since the October 2000 rating decision includes two new VA examinations, and two new VA addendum opinions.  This new evidence addresses the reason for the previous denial; that is, a current diagnosis for bilateral knee impairment, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  Accordingly, the claim is reopened and will be considered on the merits.   


ORDER

The appeal as to the issue of entitlement to service connection for pes planus is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral knee impairment is reopened, and to that extent only the appeal is granted.


REMAND

Bilateral Knee Impairment

The Veteran contended that she has a bilateral knee disability which began in service.  Prior to the current appeal, in a May 2000 VA examination the VA examiner noted that the Veteran reported a history of bilateral knee pain which began in 1985 and that she experienced occasional swelling of the knees with running.  The examiner diagnosed bilateral knee pain.  

During a December 2010 VA examination the VA examiner noted that the Veteran reported knee pain in service and that she continued to have pain in the knees and diagnosed left knee osteoarthritis secondary to pes planus.  The examiner opined that the left knee osteoarthritis was as likely as not caused by pes planus, that pes planus was not mentioned in service, but foot and ankle treatment were, and that the Veteran reported knee problems in the 1997 and 2000 examinations.  In a December 2012 addendum opinion the VA examiner opined that the claimed condition was less likely than not related to service, and that the Veteran did have a diagnosis of bilateral patellar femoral syndrome (PFS) on her master problem list in 1987, that she reported knee locking on her separation examination in 2000, but that there was no documentation to support an ongoing knee issue from 1987 to 2009, except the knee locking.

In a July 2013 VA examination the Veteran reported to the VA examiner that she had long standing knee pain beginning while in the military.  The VA examiner diagnosed osteoarthritis, bilateral knees.  The examiner opined that the bilateral knee impairment was less likely than not related to the Veteran's service-connected back condition, but that the knee impairment was likely a direct result of military service and that issues with the knees were noted multiple times throughout the Veteran's electronic claims file.  In a February 2015 VA addendum opinion a different VA examiner opined that the May 2000 VA examiner did not diagnose a knee condition, that the Veteran reported she ran five miles a day without significant difficulty, and that service treatment records did not show any significant knee condition in service.  The examiner opined that there was no nexus between a one-time complaint in service in 1987 and the development of degenerative joint disease (DJD) in the knees 20 years later, and that the Veteran had other risk factors for developing DJD.  

A review of the record reveals an in service diagnosis for knee strain and tenderness pending a radiologic evaluation and multiple complaints for knee pain.

In her April 2013 substantive appeal the Veteran asserted that her service connected back condition could impact her knee problem.  In a June 2013 substantive appeal the Veteran asserted that her knees locked during service and that her medical condition continued after retirement.

During the October 2016 Board hearing the Veteran contended that she has had pain in the knees from the time she left active duty to her first knee treatment in 2010.

The Veteran is currently service-connected for lumbar spine strain and has asserted that her back condition could impact her bilateral knee impairment.  While the July 2013 VA examiner opined that that the knee condition was not related to the back condition, no opinion was offered regarding aggravation of the knee disability as a result of the back disability.  In addition, the most recent opinion appears to be based on the inaccurate premise that the Veteran only complained of knee problems once during service - in 1987.  In fact there were multiple complaints during service including an endorsement of "trick" or locked knee (described as chronic knee pain) at separation.  The Board thus finds that a new VA opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lumbar Spine Strain

A review of the record reveals that the Veteran's most recent VA examination for her service-connected lumbar spine strain occurred in October 2015. The Court recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the holding of this case, and the Veteran's testimony regarding ongoing back pain, an additional examination is necessary.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the Central Texas Healthcare System dated from March 2016 to the present.

If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Provide the Veteran with proper notice regarding how to substantiate her claim for service connection on a secondary basis. 

3.  After the above development has been completed to the extent possible, send the claims file to an appropriate examiner to obtain another opinion with respect to the Veteran's service connection claim for bilateral knee impairment.  If an examination is deemed necessary to respond the questions, one should be scheduled.   

After review of the claims file the examiner must provide an opinion as to: 
a.) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee impairment is etiologically related to her military service; and if not,
b.)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee impairment is (i) caused or (ii) permanently worsened (aggravated) by her service-connected lumbar spine strain.  

In rendering the requested opinion, the examiner is asked to consider the September 1990 in-service diagnosis for knee strain and tenderness, the report of chronic knee pain at the time of separation in 2000, the Veteran's June 2013 lay statement that her knee condition continued after service, the July 2007 VA treatment record noting a complaint of knee pain, and the December 2008 private medical report diagnosis of severely advanced osteoarthritis involving the patellofemoral and medial knee compartments.

A complete rationale for all opinions is requested.  

4.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of her service-connected lumbar spine strain with degenerative disc disease and degenerative facet disease.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished, to include range of motion testing.  All symptomatology associated with the lumbar spine strain should be reported. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following:  (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After completing the above actions, and any other development deemed necessary, the service connection claim for bilateral knee impairment and claim for an increased rating for lumbar spine strain must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


